            Case 3:20-cv-05472-BHS-DWC Document 35 Filed 09/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10       VICTOR JULIAN TURNER,
                                                                CASE NO. 3:20-CV-5472-BHS-DWC
11                                 Plaintiff,
                                                                ORDER
12               v.

13       TORI TALKEY, et al.,

14                                 Defendant.

15

16           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

17 action filed pursuant to 42 U.S.C. § 1983. Before the Court are two motions filed by Plaintiff: (1)

18 Motion to stay Plaintiff’s 42 USC § 1983 Claim Pending Appeal of Report and Recommendation

19 (Dkt. 26, “Motion to Stay”) and (2) Motion to Strike Affirmative Defenses Pursuant to Fed. R.

20 Civ. P. 12 (Dkt. 29, “Motion to Strike”).1

21

22

23           1 Also pending is Plaintiff’s Second Motion to Strike Defendants Affirmative Defense (Dkt. 33, “Second

     Motion to Strike”) which attacks Defendants’ Amended Answer (Dkt. 31). The Second Motion to Strike is ready for
24   the Court’s consideration on October 9, 2020 and will be addressed in a separately filed order. Dkt. 33.



     ORDER - 1
           Case 3:20-cv-05472-BHS-DWC Document 35 Filed 09/23/20 Page 2 of 3




 1          1. Motion to Stay (Dkt. 26)

 2          Plaintiff moves for the Court to stay this case pending his eventual, but not yet filed,

 3 appeal of undersigned’s report and recommendation denying Plaintiff’s Motion for Preliminary

 4 Injunction (Dkt. 8, 24). Dkt. 26.

 5          On July 23, 2020, the undersigned issued a report and recommendation denying

 6 Plaintiff’s Motion for Preliminary Injunction. Dkt. 24. Plaintiff filed objections. Dkt. 25. On

 7 September 21, 2020, the District Judge assigned to this matter, the Honorable Benjamin H.

 8 Settle, adopted the undersigned’s report and recommendation and denied Plaintiff’s Motion for

 9 Preliminary Injunction. Dkt. 34.

10          Plaintiff’s Motion to Stay seeks a stay of this matter during a future appeal to the Ninth

11 Circuit. Dkt. 26. Plaintiff has not yet filed an appeal of Judge Settle’s Order Adopting the Report

12 and Recommendation or any decision of this Court. Plaintiff has not demonstrated any reason to

13 stay this case pending the outcome of a prospective appeal. Accordingly, the Motion to Stay

14 (Dkt. 26) is denied as premature without prejudice.

15          2. Motion to Strike (Dkt. 29)

16          Defendants filed their Original Answer to the Complaint on August 17, 2020, listing

17 three affirmative defenses. Dkt. 27. On August 27, 2020, Plaintiff filed the Motion to Strike. Dkt.

18 29. On September 8, 2020, Defendants filed an Amended Answer, listing one affirmative

19 defense. Dkt. 31. On September 11, 2020, Defendants filed a Response to the Motion to Strike.

20 Dkt. 32.

21          Rule 12(f) of the Federal Rules of Civil Procedure allows a district court to “strike from a

22 pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

23 matter.” Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970, 973 (9th Cir. 2010). Defendants

24


     ORDER - 2
          Case 3:20-cv-05472-BHS-DWC Document 35 Filed 09/23/20 Page 3 of 3




 1 are required to “affirmatively state any avoidance or affirmative defenses.” Fed. R. Civ. P.

 2 8(c)(1).

 3          Here, the Motion to Strike seeks to strike the affirmative defenses as alleged by

 4 Defendants in the Original Answer. Dkt. 27, 29. Defendants filed an Amended Answer on

 5 September 8, 2020. Dkt. 31. Defendants may amend once as a matter of course within 21 days

 6 of serving their Answer. See Fed. R. Civ. P. 15(a)(1)(A). In light of the filing of the Amended

 7 Answer, Plaintiff’s Motion to Strike (Dkt. 29) seeking to strike the affirmative defenses in the

 8 Original Answer is denied as moot. See Russell Rd. Food & Beverage, LLC v. Galam, 2013 WL

 9 6684631, at *1 (D. Nev. Dec. 17, 2013) (denying motion to strike affirmative defenses in the

10 answer as moot once an amended answer was filed).

11          Dated this 23rd day of September, 2020.



                                                         A
12

13
                                                         David W. Christel
14                                                       United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
